Digitally signed by
                                                                                Reporter of
                                                                                Decisions
                                                                                Reason: I attest to
                             Illinois Official Reports                          the accuracy and
                                                                                integrity of this
                                                                                document
                                     Appellate Court                            Date: 2021.04.13
                                                                                11:32:56 -05'00'



                 Evans v. St. Joseph’s Hospital, 2020 IL App (5th) 190414



Appellate Court          PAULETTE EVANS, as Special Administrator of the Estate of Darrell
Caption                  Evans, Deceased, Plaintiff-Appellee, v. ST. JOSEPH’S HOSPITAL,
                         BREESE, OF THE HOSPITAL SISTERS OF THE THIRD ORDER
                         OF ST. FRANCIS; UROLOGY CONSULTANTS, LTD., a
                         Corporation; JEFFREY A. PARRES, M.D.; DUGAN RADIOLOGY
                         ASSOCIATES, LTD., a Corporation; and THOMAS B. DOYLE,
                         M.D., Defendants (St. Joseph’s Hospital, Breese, of the Hospital
                         Sisters of the Third Order of St. Francis; Dugan Radiology Associates,
                         Ltd.; and Thomas B. Doyle, M.D., Defendants- Appellants).



District & No.           Fifth District
                         Nos. 5-19-0414, 5-19-0465 cons.



Rule 23 order filed      April 28, 2020
Motion to
publish allowed          May 18, 2020
Opinion filed            May 18, 2020



Decision Under           Appeal from the Circuit Court of St. Clair County, No. 17-L-694; the
Review                   Hon. Heinz M. Rudolf, Judge, presiding.



Judgment                 Affirmed.


Counsel on               Michael E. Donelson, of Fox Smith, LLC, of St. Louis, Missouri, for
Appeal                   appellants Dugan Radiology Associates, Ltd., and Thomas B. Doyle.
                              Michael J. Nester, Chi-Yong Throckmartin, and Jason M. Gourley, of
                              Donovan Rose Nester, P.C., of Belleville, for other appellant.

                              Thomas Q. Keefe Jr. and Kelly T. Crosby, of Keefe, Keefe & Unsell,
                              P.C., of Belleville, for appellee.



     Panel                    JUSTICE MOORE delivered the judgment of the court, with opinion.
                              Justices Overstreet and Boie concurred in the judgment and opinion.


                                              OPINION

¶1        In this consolidated appeal, the defendants—St. Joseph’s Hospital, Breese, of the Hospital
      Sisters of the Third Order of St. Francis (St. Joseph’s), Dugan Radiology Associates, Ltd.
      (Dugan), and Thomas B. Doyle, M.D. (Dr. Doyle)—appeal the September 3, 2019, and
      October 9, 2019, orders of the circuit court of St. Clair County, which denied their motions to
      transfer this cause to Clinton County on the basis of forum non conveniens. For the following
      reasons, we affirm.

¶2                                               FACTS
¶3        On December 4, 2018, the plaintiff, Paulette Evans, as special administrator of the estate
      of Darrell Evans, deceased, filed a first amended complaint in the circuit court of St. Clair
      County, alleging a cause of action for medical malpractice against St. Joseph’s, Dugan, and
      Dr. Doyle, as well as Urology Consultants, Ltd. (Urology Consultants), and Jeffrey A. Parres,
      M.D. The complaint alleges that the defendants negligently failed to timely diagnose the
      decedent’s recurrent kidney cancer, contributing to the cause of his death. Specifically, the
      plaintiff’s complaint alleges that the defendants were negligent in failing to read, interpret,
      report, and communicate the results of a February 2, 2016, MRI that was critical to the
      decedent’s diagnosis. St. Joseph’s filed a motion to transfer venue to Clinton County on the
      grounds of forum non conveniens.
¶4        According to St. Joseph’s motion to transfer, the plaintiff is a resident of Clinton County,
      the alleged medical malpractice occurred in Clinton County, and all pertinent records regarding
      the events surrounding the plaintiff’s allegations of medical malpractice are in Clinton County.
      St. Joseph’s argued that because the parties reside and/or work outside of St. Clair County and
      the plaintiff’s cause of action has no connection to St. Clair County, the relevant private and
      public interest factors strongly favor transfer to Clinton County. In support of its motion,
      St. Joseph’s attached several documents. First, records from the Illinois Department of
      Financial and Professional Regulation indicate that Dr. Doyle works in Clinton County and
      Dr. Jeffrey Parres works in Madison County. Second, the affidavit of St. Joseph’s vice
      president and general counsel attests that St. Joseph’s is a not-for-profit corporation with its
      exclusive place of business in Clinton County.



                                                 -2-
¶5          Third, the affidavit of St. Joseph’s radiology director states that employees of St. Joseph’s
       report for duty in Breese and that medical records, department records, and imaging studies
       concerning medical treatment rendered at St. Joseph’s are maintained at that location. The
       affidavit identifies four individuals, in addition to the director himself, who were involved in
       registering the decedent for treatment and obtaining the MRI report at issue and states that all
       these individuals reside in Clinton County. The affidavit sets forth with particularity the
       difficulties in the operations of the radiology department at St. Joseph’s that would arise if
       these employees are required to travel to the St. Clair County courthouse, as opposed to the
       Clinton County courthouse.
¶6          Finally, St. Joseph’s attached the “Annual Report of the Illinois Courts Statistical
       Summary—2016,” which indicates that in calendar year 2016, 100 civil cases were filed in
       Clinton County, one of which was terminated by verdict. As of 2016, the average time between
       the filing of a civil case and a verdict in Clinton County was 60.2 months. In contrast, 2925
       cases were filed in St. Clair County, 12 of which were terminated by verdict. As of 2016, the
       average time between the filing of a civil case and a verdict in St. Clair County was 66.9
       months.
¶7          On June 10, 2019, the plaintiff filed a response to St. Joseph’s motion to transfer. In her
       response, the plaintiff focused on Urology Consultants, a Missouri corporation with its
       principal location in St. Louis. The plaintiff explained that Urology Consultants and its
       employee, Dr. Parres, who also resides in St. Louis, practices medicine in St. Clair County and
       Madison County. In addition, the plaintiff pointed out that Dr. Doyle resides in St. Louis.
       According to the plaintiff, the Clinton County courthouse is twice as far from St. Louis as the
       St. Clair County courthouse. Finally, the plaintiff argued that she had many damage witnesses
       in St. Clair County, including the decedent’s family, coworkers, and friends. In support of the
       response, the plaintiff attached the affidavit of her counsel, who averred to the foregoing facts.
¶8          On July 31, 2019, the circuit court held a hearing on St. Joseph’s motion to transfer. On
       August 7, 2019, Dugan and Dr. Doyle filed a motion to join in St. Joseph’s motion to transfer.
       On August 29, 2019, the plaintiff filed a supplemental exhibit in response to the motions to
       transfer. According to the supplemental exhibit, the plaintiff had deposed two additional
       occurrence witnesses. These two witnesses are employees of Urology Consultants and work in
       Maryville. Maryville is located in Madison County, 37 miles closer to St. Clair County than
       Clinton County.
¶9          On September 3, 2019, the circuit court entered an order denying St. Joseph’s motion to
       transfer. On October 1, 2019, St. Joseph’s filed a petition for leave to appeal, pursuant to
       Illinois Supreme Court Rule 306(a)(2) (eff. Oct. 1, 2019). On October 9, 2019, the circuit court
       entered an order denying the motion to transfer that was filed by Dugan and Dr. Doyle. On
       October 28, 2019, this court allowed St. Joseph’s petition for leave to appeal. On November 7,
       2019, Dugan and Doyle filed a petition for leave to appeal pursuant to Rule 306(a)(2). On
       January 3, 2020, this court allowed Dugan and Doyle’s petition and entered an order
       consolidating the appeals.

¶ 10                                             ANALYSIS
¶ 11       This court recently set forth, in detail, the standards to be employed by the circuit court and
       by this court on review when the issue is whether to transfer a cause based on the doctrine of
       forum non conveniens set forth in Illinois Supreme Court Rule 187(c)(2) (eff. Jan. 4, 2013):

                                                    -3-
“ ‘A trial court’s decision on a forum non conveniens motion will be reversed only if it
can be shown that the trial court abused its discretion in balancing the various factors
at issue.’ Gridley v. State Farm Mutual Automobile Insurance Co., 217 Ill. 2d 158, 169
(2005). A circuit court abuses its discretion where no reasonable person would take its
adopted view. Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d 167, 177 (2003).
     ‘Forum non conveniens is an equitable doctrine founded in considerations of
fundamental fairness and the sensible and effective administration of justice.’
Langenhorst v. Norfolk Southern Ry. Co., 219 Ill. 2d 430, 441 (2006). The doctrine
permits the circuit court to decline jurisdiction over a case when trial in another forum
would better serve the ends of justice. Id. If jurisdiction is so declined, the case must
be dismissed because the circuit court lacks the authority to transfer it. Fennell v.
Illinois Central R.R. Co., 2012 IL 113812, ¶ 13. ‘The dismissal is conditioned on the
plaintiff timely filing the action in the other forum; and the defendant accepting service
of process from that court, and waiving any available statute of limitations defense.’
Id.; see also Ill. S. Ct. R. 187(c)(2) (eff. Jan. 4, 2013). ‘Each forum non conveniens case
must be considered as unique on its facts.’ Langenhorst, 219 Ill. 2d at 443. ‘Every
request for transfer based upon forum non conveniens must be decided pursuant to an
“individualized, case-by-case consideration of convenience and fairness.” ’ Gridley,
217 Ill. 2d at 168 (quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)).
     In determining whether to grant or deny a motion to dismiss on the basis of
forum non conveniens, the circuit court must balance private interest factors affecting
the litigants and public interest factors affecting the administration of the courts.
Dawdy, 207 Ill. 2d at 172. The private interest factors include the convenience of the
parties; the relative ease of access to sources of testimonial, documentary, and real
evidence; the availability of compulsory process to secure the attendance of unwilling
witnesses; the cost of obtaining the attendance of willing witnesses; the possibility of
viewing the premises, if appropriate; and all other practical considerations that make a
trial easy, expeditious, and inexpensive. Id. The public interest factors include the
interest in having local controversies decided locally, the administrative difficulties
caused when litigation is handled in congested venues instead of being handled at its
origin, and the unfairness of imposing jury duty upon residents of a county with no
connection to the litigation. Id. at 173.
     The defendant has the burden of showing that the balance of the relevant public and
private interest factors strongly favors a dismissal and transfer (id.), and the circuit
court must evaluate the totality of the circumstances when determining whether that
burden has been met (Fennell, 2012 IL 113812, ¶ 17). The relevant factors are not
weighed against each other, and no single factor should be emphasized. Langenhorst,
219 Ill. 2d at 443-44.
     ‘An additional consideration under the forum non conveniens doctrine is deference
to the plaintiff’s choice of forum.’ Dawdy, 207 Ill. 2d at 173. It is generally assumed
that the plaintiff’s choice of forum is convenient, and unless the balance of the relevant
factors strongly favor a dismissal, the plaintiff’s choice should rarely be disturbed. Id.
‘However, when the plaintiff is foreign to the chosen forum and when the action giving
rise to the litigation did not occur in the chosen forum, the plaintiff’s choice of forum
is accorded less deference.’ Fennell, 2012 IL 113812, ¶ 18. Moreover, when the

                                     -4-
                plaintiff is foreign to the chosen forum and the action that gives rise to the litigation
                did not occur in the chosen forum, ‘it is reasonable to conclude that the plaintiff
                engaged in forum shopping to suit his individual interests, a strategy contrary to the
                purposes behind the venue rules.’ (Internal quotation marks omitted.) Dawdy, 207 Ill.
                2d at 174. ‘A plaintiff’s right to choose a forum “cannot be permitted to override the
                public interest in, and need for, an orderly, efficiently operated judicial system.” ’ Id.
                at 175 (quoting Espinosa v. Norfolk & Western Ry. Co., 86 Ill. 2d 111, 123 (1981)).”
                Shaw v. Haas, 2019 IL App (5th) 180588, ¶¶ 15-19.
¶ 12        Here, unlike in Shaw, the circuit court did not abuse its discretion by denying the motions
       to transfer on the basis of forum non conveniens because, considering some deference is given
       to the plaintiff’s choice of forum, a balance of the relevant factors does not strongly favor
       transfer to Clinton County. See Gridley, 217 Ill. 2d at 169. Accordingly, the record does not
       reflect that a trial in Clinton County would better serve the ends of justice, as well as the
       convenience of the parties. See Dawdy, 207 Ill. 2d at 177. Beginning with the private interest
       factors, and specifically the relative ease of access to sources of evidence, the alleged medical
       malpractice occurred among and between St. Joseph’s in Clinton County and Urology
       Consultants in St. Louis, Missouri. Accordingly, some, but not all, of the evidence of the
       alleged malpractice is in Clinton County. Rather, some of the evidence of the alleged
       malpractice is in St. Louis, Missouri, which is half the distance to St. Clair County as it is to
       Clinton County. This is the same for the occurrence witnesses, who are scattered among
       Clinton County, Madison County, and St. Louis, Missouri. Finally, the decedent’s treating
       providers are largely located in St. Louis. Again, St. Louis, Missouri, and Madison County are
       closer to St. Clair County than to Clinton County. The analysis is similar regarding the
       convenience of the parties, as Urology Consultants and Dr. Parres are in St. Louis and have
       not filed a motion to transfer or averred that a trial in St. Clair County would be inconvenient
       to them.
¶ 13        “The next private interest factor is the possibility of viewing the premises, if appropriate.”
       Shaw, 2019 IL App (5th) 180588, ¶ 27. While we recognize a viewing of the premises is
       unlikely in a medical malpractice case, if the circuit court were to decide that such a viewing
       would be appropriate, that viewing may need to occur at St. Joseph’s in Clinton County or
       Urology Consultants in St. Louis, which is much closer to St. Clair County. Accordingly,
       although relatively insignificant, this private interest factor does not weigh in favor of Clinton
       County over St. Clair County. Neither party points to any other practical considerations that
       make a trial easy, expeditious, and inexpensive. Viewing the private interest factors as a whole,
       we cannot say they strongly favor Clinton County over St. Clair County.
¶ 14        Turning to the public interest factors—which include court congestion and judicial
       administration, imposing jury duty on residents of a community that is not related to the
       litigation, and the local interest in local controversies—we do not find that such factors strongly
       support Clinton County. See id. ¶ 29 (citing Dawdy, 207 Ill. 2d at 180-81). In Shaw we
       recognized that, while court congestion in and of itself is relatively insignificant if no other
       relevant factors are in favor of transfer, it is nevertheless appropriate to consider it in the
       plaintiff’s chosen forum. Id. (citing Dawdy, 207 Ill. 2d at 181). Here, unlike in Shaw, the other
       factors do not strongly favor transfer, and accordingly, court congestion is not significant.
¶ 15        Another public interest factor is the local interest in local controversies. See id. ¶ 32. We
       recognize the plaintiff resides in Clinton County and part of the alleged medical malpractice

                                                    -5-
       and circumstances related thereto occurred in Clinton County. As such, this is a controversy
       local to Clinton County that would be of interest to the citizens of Clinton County who rely on
       the defendants for their medical treatment. See Gundlach v. Lind, 353 Ill. App. 3d 677, 683
       (2004). However, some of the alleged malpractice is alleged to have occurred on the part of
       Urology Consultants, an entity that provides medical care to residents of St. Clair County. As
       such, the controversy is not entirely foreign to St. Clair County. By the same token, while it
       would not be unfair to burden the citizens of Clinton County with jury duty in this case (see
       Shaw, 2019 IL App (5th) 180588, ¶ 33), neither would it be an unfair burden to the citizens of
       St. Clair County, due to the medical care that Urology Consultants provides to St. Clair County
       residents. See Foster v. Hillsboro Area Hospital, Inc., 2016 IL App (5th) 150055, ¶ 55.
       Accordingly, the public interest factors do not strongly favor transfer. Because neither the
       public interest factors nor the private interest factors strongly favor transfer, we cannot say the
       circuit court abused its discretion in denying the motions to transfer.

¶ 16                                         CONCLUSION
¶ 17      For the foregoing reasons, we affirm the orders of the circuit court of St. Clair County that
       denied the motions to transfer this action to Clinton County.

¶ 18      Affirmed.




                                                    -6-